 MOVING PICTURE PROJECTIONISTS259MOVING PICTURE PROJECTIONISTSLOCAL No. 150, I. A. T. S.E. andS0UTHSIDE THEATRES,INC., AND FANCHON&MARCO,INC.21-CB-442.July 21. 1954Decisionand OrderOn March 15, 1954, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Southside, Baldwin, and Paramount Hollywood theaters are pre-dominantly local enterprises, and recommending that the complaintbe dismissed in its entirety, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel, the Re-spondent, and the Employers filed exceptions to the IntermediateReport and supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case and hereby adopts the findings, conclusions, and recomn-len-ratjou,of the Trial Examiner.[The Board dismissed the complaint.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.Intermediate Report and Recommended OrderThis proceeding, brought under Section 10 (b) of the National Labor RelationsAct, as amended, herein called the Act, was heard before the undersigned Trial Ex-aminer at Los Angeles, California, on February 4, 5, and 8, 1954,' pursuant to duenotice to, all parties.It involves the operation of 8 motion picture theaters locatedin the city of Los Angeles, California, and since I find merit in the Respondent'sposition on jurisdiction, I shall not, unless the case is remanded to me for furtherfindings, enumerate nor discuss the substantive issues of the case other than to notetheir general character.Of the theaters involved, the Baldwin is owned by Fanchon& Marco, Inc., a California corporation; the Paramount Hollywood by ParamountHollywood Theater Corporation, a Delaware corporation; and the remaining six bySouthside Theaters, Inc., a California corporation.The substantive issues of the casearise from a bargaining contract negotiated by the Respondent Union covering aunit composed of all projectionists employed by these eight theaters.' It is theGeneral Counsel's position, as I understand it, that the said employees of the eighttheaters comprise a single appropriate unit, and that whether the unit be considereda single ormultiemployer unit, jurisdiction is established by the interstate operationsof Fanchon & Marco, Inc.The stockholders of Fanchon & Marco, Inc., are the Marco Wolff family, who own60 percent of the stock, and the Harry C. Arthur family, who own 40 percent.Arthur is the corporation's president and Wolff its vice-president. Its principal or1 The hearing at its opening on July 27, 1953, was presided over by Tiial ExaminerHoward Myers who on joint motion of the parties adjourned it on that date to October 26,1953Various subsequent continuances were granted'There were actually eight contracts but all were negotiated and signed by the sameparties and all had identical substantive provisions109 NLRB No. 48.314811-33-vol 109-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDhome office is in Los Angeles,California'The only theater both owned and operatedby Fanchon&Marco, Inc., is the Baldwin.Fanchon & Marco, Inc., owns 50 percentof the stock of the Paramount Hollywood Theater Corporation,and supervises theoperation of the latter corporation'sParamount Hollywood theater.The ParamountHollywood is the only theater owned by the Delaware corporation.In addition to itsCalifornia theater interests,however, Fanchon&Marco, Inc., through wholly or par-tially owned subsidiary corporations in Missouri,controls the operation of a system ofsome 30 motion picture theaters in Missouri and Illinois,and through its whollyowned subsidiary,F & M Stage Shows, Inc., a New York corporation,isengagedin the booking of stage shows in the Middle West and Eastern United States and-Canada.There is hardly a question that Fanchon & Marco,Inc., is engaged in commercewithin the meaning of the Act.From its wholly owned subsidiary,F & M StageShows, it has a gross annual revenue of from $250,000 to $500,000,derived from thebooking of stage shows in the East,Middle West, and Canada.The gross revenueof all the theater interests controlled by it,directly or indirectly,and of enterprises,controlled by the Wolff and Arthur families, was estimated by Marco Wolff to beapproximately$6,500,000 to$7,000,000 a year,and the total expenditures on filmrentals in the operation of these enterprises,to be from$2,500,000 to$3,000,000 an-nually.The gross annual revenue derived from the Missouri operations alone wasestimated to be approximately$4,000,000 a year, of which amount approximately$300,000 was derived from motion picture theaters located in the State of Illinois.Films used in these theaters are exclusively of out-of-State origin and the substan-tiality of the shipments in interstate commerce is reasonably inferred.These ship-ments together with the movement of stage shows across State lines, alone are suf-ficient to establish the multistate character of the operations of Fanchon&Marco,Inc., and the substantiality of its interstate transactions.I find it unnecessary there-fore to describe in detail the nexus of wholly and partially owned subsidiaries andinterlocking directorates which comprise the enterprises under its control.Theseconclusions do not, however,inmy opinion dispose of the problem at hand,for if weare to have proper regard for the realities of the situation,we still must considerto what extent,if any, the operations of Southside and the Baldwin and ParamountHollywood theaters,are integrated in the complex of the Fanchon & Marco, Inc.,system, since-if I understand current and prevailing policies-the Board will not as-sert jurisdiction over what is substantially a local enterprise merely because its owner-ship is linked with or related to that of similar enterprises in other States.In short,a showing of common control and interlocking directorates is not enough'Weturn therefore to The control and operation of the eight California theaters which areinvolved in this proceeding.Southside Theaters,Inc., a California corporation,isowned by the Marco Wolfffamily.The treasurer and general manager of Southside is Roy Wolff, a brothertoMarco Wolff.He is not an officer of Fanchon & Marco,Inc.Under him is adistrictmanager.Roy Wolff has general supervision of these theaters and theiremployees,though each of the six theaters in this group'has its own manager, whohas authority to hire and presumably to discharge and immediate supervision overemployees.None of Southside's income is received by Fanchon&Marco, Inc. Itsrecords are kept in a backstage office at the Paramount Hollywood theater, butseparate personnel is in physical charge of these records and the keeping of its books.Roy Wolff appears to be in charge of booking films into Southside theaters and healso assists in booking films into the Baldwin and Paramount Hollywood theaters.Fanchon & Marco,Inc.,pays Southside for administrative services rendered theBaldwin theater presumably through Roy Wolff,Southside's treasurer, and Joe Sinay,districtmanager.Film bookings for Southside are negotiated with film exchangeslocated in the city of Los Angeles.The films are obtained directly from the localexchangeswhich inspectthe prints before delivering them to the theaters for exhibi-tion.Payment for rental of films is made directly by Southside to the local filmexchangeContracts for the rental of films are negotiated not on a group but on anindividual theater basis.After the pictures have been exhibited,the films arereturned to the local exchange by means of a local commercial film delivery service3Accoiding to Marco Wolff,italso maintainsa New Yorkoffice and some business ofthe coi poration and its subsidiariesis transacted there, but both Wolff andArthur havetheir offices in Los Angeles4Toledo Seratice Parking Co'npany,96 NLRB 263;Consolidated Gas Coinpaiiji ofRai.anrnali, 107 NLRB 1486There is a total of 8 theaters owned and operatedin Los Angeles by Southside, butonly 6 are involved here MOVING PICTURE PROJECTIONISTS261maintained by the exchangesOn occasion, if there is a shortage of prints in thelocal exchange, a print may be mailed from another State directly to the exhibitingtheater, or a film being previewed in another State may, on occasion, be maileddirectly to the exhibiting theater.This however, would be the case with any locallyowned and operated motion picture theater.Most or all of the leading film com-panies maintain business offices in New York and all lease arrangements for theexhibition of motion pictures made with the local exchanges are subject to approvalof the New York offices. This again, would be true in the case of any motion picturetheater.Such factors, alone, obviously do not justify the assertion of jurisdiction.There is no evidence that any of the stage shows of F & M Stage Shows, Inc.,wholly owned subsidiary of Fanchon & Marco, Inc., are currently or prospectivelybooked into any of the Southside theaters or any other California theater ownedand/or operated by Fanchon & Marco, Inc. There is, in short, no showing of eithergoods or services moving in interstate commerce with respect to the operation ofSouthside theaters which would distinguish the operation of these theaters fromtheaters of purely local control.The gross annual revenue derived from Southsidewas estimated by Marco Wolff to be approximately $500,000The same factors descriptive of the operation of the Southside group, apply gen-erally to the operation of the Baldwin and Paramount Hollywood theaters.Aspreviously stated, Fanchon & Marco, Inc , owns 50 percent of the stock of theParamount Hollywood Theater Corporation, and by contract with that corporationsupervises the operation of its Paramount Hollywood theater.While certain officersof Fanchon & Marco, Inc., participate in the supervision and administration oftheaters other than the Paramount Hollywood, the corporation as such does not.The payroll of the Paramount Hollywood is maintained separately and its expenseborne from funds belonging to Paramount Hollywood.The Baldwin, the only theater both owned and operated by Fanchon & Marco, Inc ,is the only theater whose admission fees belong to the corporation and the onlytheater for whose expenses the corporation is directly and solely responsible. Itsfilms are booked through the local exchanges in precisely the same manner as obtainsat the Southside and Paramount Hollywood theaters.The significant facts about all eight theaters involved in this proceeding, are thatthey receive no services from the Fanchon & Marco, Inc., enterprises located outsidethe State of California; there is no exchange of personnel; their films are bookedlocally and on an individual theater basis; and while films are occasionally shippedto them directly from out-of-the-State sources, there is no showing as to the frequencyof such shipments or the dollar value involved in them. It is also clear that Harry C.Arthur and relatives are primarily charged with the administration of the Missourisubsidiaries of Fanchon & Marco, Inc., whereas the Marco Wolff family directs theadministration of the California theaters involved herein 6This is necessarily truewith respect to Southside because neither Fanchon & Marco, Inc , as a corporation,nor the Harry C. Arthur family, are shown to have any financial involvement in theownership and operation of this group of eight theaters, it is further shown withrespect to the entire group of theaters involved herein, by the fact that the bargainingcontract covering the projectionists of these theaters was executed on behalf of theemployer-or employers, as the case may be-by Roy Wolff after consultation withMarco Wolff. Granting that the Arthur and Wolff families determine the ultimatepolicies governing all theaters in the system, there is no showing of a uniform policywith respect to the booking of films, the operations of theaters, or labor relationscovering the entire system.The facts developed in this record show that the South-side,Baldwin, and Paramount Hollywood theaters were handled as a group withrespect to collective bargaining, without reference to any other theaters in theFanchon & Marco, Inc, system, and while I agree with the General Counsel's posi-tion that the projectionists employed by these theaters constitute a single appropriateunit,7 in my opinion there is no showing of operational integration of these CaliforniaBThe Missouri and Illinois enterprises of Fanchon & Marco, Inc , ate controlled andadministered through the Fanchon & Marco Service Corporation, a \tissouil corporationand wholly owned subsidiary, with offices in St LouisEdward B Arthur, with officesin St Louis, is the general manager of the Service Corporation, and directs its day-to-dayoperations subject to the general supervision of Harry C ArthurThe latter wasdescribed by witness Edward Al Murphy, ti easurer of Fanchon & Marco, Inc, as "theton man in the operation of the policies of those theaters and their bookings and oper-ations "The Service Corporation, on the other hand, has no part whatever in the controland operation of the California theaters involved herein7N L R B v Stoice Spinning Company,336 U S 226,N L R B v Soniei set Classws,193 F 2c1 613:N L R B. v NationalShoes,Inc,208 F 2d 688 (C A 2). 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDStheaters in the Fanchon&Marco, Inc.,enterprises as a whole which would justifythe assertion of the Board's jurisdiction,such as was the case inBalabancCKatz, 87NLRB 1071,or a showing of goods and services actually passing in interstate com-merce such as obtained inGamble Enterprises, Inc,345 U S 117. In fact I amunable to find any evidence in this record upon which to base a conclusion that alabor dispute involving the eight California theaters would have any effect whateveron the operation of F & M Stage Shows,Inc.,wholly owned subsidiary of Fanchon&Marco,Inc., or on the corporation's holdings in Missouri and Illinois.It is argued that a labor dispute arising in the California theaters might spread toout-of-the-State enterprises controlled by Fanchon&Marco, Inc., and be abetted byaction taken by the same affiliated or sympathetic labor organizations with respect to,such out-of-the-State enterprises,but this is a potential that exists with respect to,any employer who has a partial or controlling interest in enterprises in more than oneState, and I do not see what significant bearing it has in determining whether a given.operation is predominately local or interstate in character.Upon this record as a whole I conclude that the Southside,Baldwin, and Para-mount Hollywood theaters are predominantly local enterprises;that there is no show-ing upon which to base a reasonable inference that a labor dispute involving them.would affect interstate commerce to a substantial degree; and that the Board, as s-matter of practical administration of the Act,should not assert its jurisdiction.Ac--cordingly,I recommend the dismissal of the complaint.AppendixFANCHON AND MARCO,INC., SUBSIDIARIES AND ASSOCIATED COMPANIES THROUGH-COMMON STOCK OWNERSHIP AND MANAGEMENTFanchon&Marco, Inc., a California corporation,operating Baldwin Theatre.Partmar Corporation,aCalifornia corporation,owned 100%by Fanchon &_Marco, Inc.Paramount Hollywood Theatre Corporation, a Delaware corporation owned 50%by Fanchon&Marco, Inc.Eden Theatre Company, a Missouri corporation owned 100%by Fanchon &Marco, Inc.Fanchon & Marco Service Corporation,aMissouri corporation owned 100% byFanchon & Marco, Inc.Fanchon&Marco Enterprises,Inc.,aMissouri corporation owned 100% byFanchon & Marco, Inc.StLouis Ambassador Theatre, Inc., a Missouri corporation owned 100% byFanchon&Marco, Inc.St.Louis Missouri Theatre, Inc., a Missouri corporation owned 100%by Fanchon& Marco, Inc.Theatre Parking,Inc., a Missouri corporation owned 100%by Fanchon&Marco,Inc.Towne, Inc., a Missouri corporation owned 100% by Fanchon&Marco, Inc.Missouri Amusement Company, a Missouri corporation owned 100% by Fanchon& Marco, Inc.F. & M. Stageshows,Inc., a New York corporation owned 100% by Fanchon &Marco, Inc.Crest Amusement Co., owned 100%by Fanchon&Marco Service Corporation.Grandel Theatre Company, a Missouri corporation owned 100% by Eden TheatreCompany.St.Louis Amusement Company, owned over43%by Fanchon&Marco Enter-prises,Inc ; owned over 50%by Ambassador Investment Corporation.Camelot Farms,Inc.,aNew York corporation owned 100%by Fanchon &Marco, Inc.South Side Theatres,Inc , a California corporation.Cabart Theatres Corporation,a California corporation.Cabart Service Corporation,aCalifornia corporation owned 100%by CabartTheatres Corporation.Broadway Theatre Companyof Santa Ana,Inc., a California corporation owned100% by CabartTheatres Corporation.SantaAna Theatres,inc.,aCalifornia corporation owned 51%by CabartTheatres Corporation.AmbassadorInvestmentCorporation (Fanchon & MarcoService Corporation has.purch-tsedall of the commonstock of AmbassadorInvestmentCorporation)